        Case 1:18-cr-00371-BLW Document 10 Filed 03/04/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                              Case No. 1:18-cr-00371-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  CHERICE DAWN KLIPFEL,

        Defendant.


                                INTRODUCTION

      Before the Court is Defendant Cherice Dawn Klipfel’s Motion for Early

Termination of Probation (Dkt. 6). For the reasons set forth below, the Court will

deny the motion.

                                 BACKGROUND

      On June 22, 2018, Ms. Klipfel was convicted following a jury trial of assault

by striking and beating her son while on an aircraft, in violation of 18 U.S.C.

§ 113(a)(4) and 49 U.S.C. § 46506. The offense is a misdemeanor, and her trial

and conviction were in the U.S. District Court for the District of Utah.

      The following is a summary of testimony during Ms. Klipfel’s trial, which

was provided in the Government’s sentencing memorandum:

             During the course of an airplane flight from Boston to Salt Lake
      City, the defendant repeatedly struck her young child on his head,


MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cr-00371-BLW Document 10 Filed 03/04/21 Page 2 of 5




      punched him in the chest, audibly and violently slammed his head
      against the plane’s bulkhead, kicked him, and at one point wrapped
      his head in a coat and shook him violently while telling him to go to
      sleep. Various parts of this were witnessed visually or orally by five
      different persons on the plane: Courtney Prince, who was seated next
      to the defendant and witnessed most of the conduct; Debra
      Christensen and Fayth Christensen (seated across the aisle), who
      witnessed the episode with the coat; Nadyra Primm, the flight
      attendant who heard J.C.H. cry out when the defendant forcibly
      grabbed his face over a bag of Cheez-its, and was alarmed enough to
      turn around; and Joanna Villafane, seated in front of J.C.H., who
      heard him say to the defendant “Get off me. You’re hurting me,” and
      saw the defendant holding him down.

             Ms. Prince and Ms. Debra Christensen were alarmed enough by
      what they saw and heard that they alerted other flight attendants. No
      witness observed any misbehavior by J.C.H., other than a possible
      isolated incident of manipulating the plane’s window shade. No other
      witness corroborated the defendant’s testimony that the victim was
      unruly and scratched the defendant or tried to bite her. Ms. Prince
      specifically denied observing any such conduct or hearing any
      expressions of pain by the defendant. In contrast, she specifically
      described making eye contact with the victim and believing he was
      asking for help. The defendant had physical injuries in the form of
      bruising and abrasions on his face and shoulder, which were
      photographed after he got off the plane. He later gave an unprompted
      admission to the State of Utah Social Worker that those injuries were
      caused by the defendant, and has told the Court in writing that “I was
      very scared when my MOM hurt me on the plane!”

(Dkt 7-1 (footnotes that cite to the trial transcript omitted).)

      On October 1, 2018, Ms. Klipfel was sentenced to 36 months of probation,

with probation to end on September 30, 2021. On December 11, 2018, jurisdiction

was transferred to District of Idaho. (Dkt. 1.)




MEMORANDUM DECISION AND ORDER - 2
         Case 1:18-cr-00371-BLW Document 10 Filed 03/04/21 Page 3 of 5




      On October 1, 2020, Ms. Klipfel filed a motion for early termination of

probation in the District of Utah. See United States v. Klipfel, Case No. 2:17-cr-

00746-EJF, Dkt. 154. Ms. Klipfel withdrew her motion the following day,

conceding that the District of Utah lacked jurisdiction. See id. at Dkt. 157. On

February 4, 2021, Ms. Klipfel filed her motion for early termination of probation in

this district. In her motion, she seeks early termination of her probation to allow

her to move to Maine (where her son lives) “in the spring while the weather is

warm.”

      Although the Probation Office has not taken a position regarding

Ms. Klipfel’s motion, the Government opposes the motion. (Dkts. 7, 8.) The

Government also represents that the victim opposes early termination.

      The Court notes, in addition, that there is a no contact order in place

regarding contact between Ms. Klipfel and her son. The no contact order was

apparently issued by a family court in Maine, where J.C.H. resides. The no contact

order apparently initially prohibited all contact between Ms. Klipfel and her son.

However, that no contact order was modified in July 2020 to provide: “Defendant

may send gifts to [J.C.H.]. Her name can be on them so he knows who they came

from. All packages are to be sent (in care of [S.H.]).” (Dkt. 9-1.) The Court

assumes S.H. is J.C.H.’s father, with whom J.C.H. is residing. Plaintiff represents




MEMORANDUM DECISION AND ORDER - 3
         Case 1:18-cr-00371-BLW Document 10 Filed 03/04/21 Page 4 of 5




that the family court in Maine has informed her that “for the Court to vacate the

existing no contact order, Ms. Klipfel should move to be physically closer to her

son.”

                                   DISCUSSION

        Because Ms. Klipfel was convicted of a misdemeanor offense, the Court

may, after considering the factors set forth in § 3553(a), “terminate a term of

probation previously ordered and discharge the defendant at any time . . . if it is

satisfied that such action is warranted by the conduct of the defendant and the

interest of justice.” 18 U.S.C. § 3583(e)(1). The § 3553(a) factors the Court must

consider include,

        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant; (2) deterrence; (3) protection of the
        public; (4) the need to provide the defendant with needed educational
        or vocational training, medical care, or other rehabilitation treatment;
        (5) the sentence and sentencing range established for the category of
        defendant; (6) any pertinent policy statement by the Sentencing
        Commission; (7) the need to avoid unwarranted sentence disparities
        among defendants with similar records who have been found guilty
        of similar conduct; and (8) the need to provide restitution to any
        victims of the offense.

See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6),

and (a)(7).

        The Court, having considered these factors, is not persuaded that early

termination of probation is warranted. See § 3583(e)(1). The Court acknowledges



MEMORANDUM DECISION AND ORDER - 4
        Case 1:18-cr-00371-BLW Document 10 Filed 03/04/21 Page 5 of 5




that Ms. Klipfel has performed well on probation and she is to be commended for

her work in volunteering at local charitable organizations (the local animal shelter

and St. Vincent de Paul Catholic thrift store), helping neighbors and friends in

need, and voluntarily continuing with mental health counseling beyond that

required by probation. The Court does not, however, find that Ms. Klipfel’s

behavior justifies early termination. Performing well is what is expected of

defendants on supervision. The probation officers are there to help defendants do

precisely what Ms. Klipfel has done: put their lives back on track and become

contributing members of society. This Court has repeatedly concluded that

performing well – even exceedingly well – on supervision is not enough to justify

early termination. Even taking into account Ms. Klipfel’s desire to be physically

closer to her son, the Court does not find that this case is an exception in that

regard and will therefore deny the pending motion.

                                       ORDER

      IT IS ORDERED that Defendant Cherice Dawn Klipfel’s Motion for Early

Termination of Probation (Dkt. 6) is DENIED.

                                               DATED: March 4, 2021


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 5
